Case 1:19-cv-02243-KMT Document 29 Filed 12/03/19 USDC Colorado Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

                                  CASE NO: 1:19-cv-02243-KMT
 CARLOS BRITO,

        Plaintiff,
 v.

 DILLARD STORE SERVICES, INC.,
 a Foreign Corporation,

        Defendant.

                             JOINT NOTICE OF SETTLEMENT

       Plaintiff, CARLOS BRITO and Defendant, DILLARD STORE SERVICES, INC., by and

through their respective attorneys, submit this Joint Notice of Settlement as follows:

       1.      On November 26, 2019, the Parties reached a settlement wherein they have agreed

               to resolve the dispute that gave rise to this action.

       2.      The Parties have agreed that they will file a stipulated Motion for Dismissal with

               Prejudice within thirty (30) days of this Notice.

       3.      Therefore, the Parties request that the Court stay all pending deadlines in this

               matter.

       Dated this 3rd day of December, 2019.

                                               By: /s/Anthony J. Perez
                                               ANTHONY J. PEREZ
                                               GARCIA-MENOCAL & PEREZ, P.L.
                                               1600 Broadway, Suite 1600
                                               Denver, CO 80202
                                               Telephone: (303) 386-7208
                                               Facsimile: (305) 553-3031
                                               Primary Email: ajperez@lawgmp.com;
                                               Secondary E-Mail: aquezada@lawgmp.com;
                                               ddunn@lawgmp.com
                                               Attorneys for Plaintiff
Case 1:19-cv-02243-KMT Document 29 Filed 12/03/19 USDC Colorado Page 2 of 2




                                           By: /s/ Jennifer S. Rusie
                                           JENNIFER S. RUSIE
                                           Ogletree Deakins Nash Smoak & Stewart PC-
                                           Nashville
                                           401 Commerce Street, Suite 1200
                                           Nashville, TN 37219
                                           Telephone: (615) 254-1900
                                           Facsimile: (615) 254-1908
                                           Email: jennifer.rusie@ogletreedeakins.com
                                           Attorneys for Defendants


                               CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court

by using the CM/ECF system. I further certify a copy of the foregoing was sent by CM/ECF to all

counsel of record on this 3rd day of December, 2019.

                                                  Respectfully submitted,

                                                  GARCIA-MENOCAL & PEREZ, P.L.
                                                  Attorneys for Plaintiff
                                                  1600 Broadway, Suite 1600
                                                  Denver, CO 80202
                                                  Telephone: (303) 386-7208
                                                  Facsimile: (305) 553-3031
                                                  Primary E-Mail: ajperez@lawgmp.com;
                                                  Secondary E-Mail: aquezada@lawgmp.com;
                                                  ddunn@lawgmp.com


                                                  By: /s/ Anthony J. Perez____
                                                        ANTHONY J. PEREZ




                                              2
